DLD-237                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-2213
                                       ___________

                           IN RE: DOROTHY HARTMAN,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                          (Related to Civ. No. 2-13-cv-01909)
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   June 11, 2015
            Before: FISHER, SHWARTZ and GREENBERG, Circuit Judges


                                  (Filed: June 16, 2015)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM

       Dorothy Hartman, proceeding pro se, has filed a petition for a writ of mandamus

seeking review of Judge Diamond’s refusal to recuse himself from presiding over her

civil case. For the foregoing reasons, we will deny the petition for a writ of mandamus.

       As the parties are familiar with the case, we will review the procedural history

only as it pertains to the present mandamus petition. In May 2013, Hartman filed a

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
complaint in the United States District Court for the Eastern District of Pennsylvania,

alleging that Bank of New York Mellon (BNYM) and the City of Philadelphia violated

her rights in connection with a foreclosure action brought against her in state court. In

December 2014, Hartman filed a motion under 28 U.S.C. § 455, seeking the recusal of

Judge Diamond on the ground that he “has shown a propensity of prejudice and leniency

toward . . . culpable defendants.” Judge Diamond denied the motion. Hartman then filed

this petition for a writ of mandamus. The case remains pending in the District Court.

       Mandamus is a proper means by which we review the denial of a recusal motion

filed pursuant to § 455. Alexander v. Primerica Holdings, Inc., 10 F.3d 155, 163 (3d Cir.

1993). To determine whether mandamus relief is appropriate, we review the decision not

to recuse for abuse of discretion. See In re Kensington Int’l Ltd., 368 F.3d 289, 300-01 &

n.12 (3d Cir. 2004). Our inquiry is “whether the record, viewed objectively, reasonably

supports the appearance of prejudice or bias.” Id. “[J]udicial rulings alone almost never

constitute a valid basis for a bias or impartiality motion.” Liteky v. United States, 510
U.S. 540, 555 (1994).

       Hartman argues that Judge Diamond “has consistently shown himself to be

egregiously prejudiced against the Plaintiff and in favor of the Defendants.” This

allegation, however, is based primarily on ordinary judicial decision-making. For

instance, Hartman alleges that Judge Diamond “chose to improperly remand” the claims

against BNYM to state court, “failed to review documents,” “refused to hold an

evidentiary hearing,” “ignored Federal Rules of Evidence,” and “perjured the docket with
                                             2
information he knew to be untrue.” But mere dissatisfaction with rulings does not

warrant recusal. See Securacomm Consulting, Inc. v. Securacom Inc., 224 F.3d 273, 278

(3d Cir. 2000) (“We have repeatedly stated that a party’s displeasure with legal rulings

does not form an adequate basis for recusal.”). Hartman also complains about Judge

Diamond’s “attitude,” asserts that he exhibits a “personal interest in the case,” and alleges

that he has been “unduly distrustful and suspicious of Plaintiff.” These bare allegations

are not sufficient to mandate recusal. See Liteky, 510 U.S. at 555-56 (“Not establishing

bias or partiality, however, are expressions of impatience, dissatisfaction, annoyance,

image and even anger, that are within the bounds of what imperfect men and women . . .

sometimes display.”); see also In re United States, 666 F.2d 690, 694 (1st Cir. 1981)

(holding that recusal is not required on the basis of “unsupported, irrational, or highly

tenuous speculation”). Accordingly, we will deny the mandamus petition.




                                              3